NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                      DEC 12 2014
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10669

             Plaintiff - Appellee,               D.C. No. 2:06-cr-00097-KJD

   v.
                                                 MEMORANDUM*
MARIO RHODES,

             Defendant - Appellant.

                     Appeal from the United States District Court
                              for the District of Nevada
                      Kent J. Dawson, District Judge, Presiding

                            Submitted December 5, 2014**

Before:       HAWKINS, McKEOWN, and FRIEDLAND, Circuit Judges.

        Mario Rhodes appeals from the district court’s judgment and challenges the

22-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

        Rhodes contends that his above-Guidelines sentence is substantively

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
unreasonable in light of the allegedly minor nature of his violations. The district

court did not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51 (2007).

The sentence is substantively reasonable in light of the 18 U.S.C. § 3583(e)

sentencing factors and the totality of the circumstances, including Rhodes’s multiple

violations of supervised release and the court’s determination that Rhodes failed to

take responsibility for his breach of the court’s trust. See id.

      AFFIRMED.




                                            2                                  13-10669